HALL, Judge,
dissenting.
I would affirm the conviction but find that the imposition of costs under section 27.3455, Florida Statutes, violated the ex post facto provisions of the United States and Florida Constitutions. Bowman v. State, 495 So.2d 868 (Fla. 2d DCA 1986). Accordingly, I would vacate that portion of the judgment in this case imposing court costs pursuant to section 27.3455, Florida Statutes (1985). I would also certify the *1009question set out in Bowman to the Florida Supreme Court as a question of great public importance.